Citation Nr: 0304090	
Decision Date: 03/07/03    Archive Date: 03/18/03

DOCKET NO.  98-00 061	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Dean, Counsel




INTRODUCTION

The appellant had peacetime service from February 1981 to 
February 1985.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 1997 rating decision by the Denver, 
Colorado, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  Jurisdiction over the claims folder was 
subsequently transferred to the RO in Lincoln, Nebraska.

This case was last before the Board in September 2000, when 
it was remanded to the RO for further development which has 
now been completed.  While the case was in a remand status, 
entitlement to service connection for a generalized anxiety 
disorder was granted by rating action dated in May 2002.  


FINDINGS OF FACT

1.  All evidence and information necessary for an equitable 
disposition of the issue decided herein have been obtained.  

2.  The appellant had peacetime service and did not engage in 
combat with the enemy.  

3.  The appellant does not currently have PTSD.  


CONCLUSION OF LAW

PTSD was not incurred or aggravated during active service.  
38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2002).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

Initially, the Board notes that during the pendency of this 
appeal, the VCAA was signed into law.  In addition, 
regulations implementing the VCAA (codified at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)), were 
published at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 
(2002).  The Board will assume, for the purposes of this 
decision, that the liberalizing provisions of the VCAA and 
the implementing regulations are applicable to the present 
appeal.  

The Act and the implementing regulations essentially 
eliminate the threshold requirement that a claimant submit 
evidence of a well-grounded claim; they provide instead that 
VA will assist a claimant in obtaining evidence necessary to 
substantiate a claim unless there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify a claimant and the 
claimant's representative, if any, of any information, 
including any medical or lay evidence, not previously 
provided to VA that is necessary to substantiate the claim.  
As part of this notice, VA is to specifically inform the 
claimant and the representative, if any, of which portion, if 
any, of the necessary evidence must be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  

The record reflects that through various letters, the 
statement of the case and supplements thereto, the RO has 
notified the appellant of the evidence and information needed 
to substantiate his claim, the information he should provide 
to enable the RO to obtain evidence on his behalf, the 
assistance that VA would provide to obtain evidence and 
information on his behalf, and the evidence that the veteran 
should submit if did not desire the RO to obtain the evidence 
on his behalf.  See, e.g., the letters addressed to the 
appellant by the RO dated October 16, 2000, and December 18, 
2001; and the supplemental statement of the case issued in 
October 2002.  Therefore, the Board is satisfied that the RO 
has complied with the notification requirements of the VCAA 
and the implementing regulations.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

Moreover, the veteran has been accorded appropriate VA 
examinations to determine the nature and etiology of his 
current psychiatric disability.  Neither the veteran nor his 
representative has identified any additional evidence or 
information which could be obtained to substantiate the PTSD 
claim despite specific requests by the RO to do so.  The 
Board is also unaware of any such outstanding evidence or 
information.  Therefore, the Board is also satisfied that the 
RO has complied with the duty to assist requirements of the 
VCAA and the implementing regulations.  

II.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by peacetime 
service.  38 U.S.C.A. § 1131 (West 2002).  

Entitlement to service connection for PTSD requires medical 
evidence establishing a clear diagnosis of the condition with 
credible supporting evidence that the claimed in-service 
stressor actually occurred and a link, established by medical 
evidence, between the current symptomatology and the claimed 
in-service stressor.  38 C.F.R. § 3.304(f) (1998). 

The evidence necessary to establish the occurrence of a 
stressor during service to support a claim of entitlement to 
service connection for PTSD will vary depending on whether 
the veteran "engaged in combat with the enemy."  See Gaines 
v. West, 11 Vet. App. 353, 358 (1998); Hayes v. Brown, 5 Vet. 
App. 60, 66 (1993).  If it is determined through military 
citation or other supportive evidence that a veteran engaged 
in combat with the enemy, and the claimed stressors are 
related to combat, the veteran's lay testimony regarding the 
reported stressors must be accepted as conclusive evidence as 
to their actual occurrence and no further development or 
corroborative evidence will be necessary, provided that the 
testimony is found to be satisfactory and consistent with the 
circumstances, conditions or hardships of such service.  
38 U.S.C.A. § 1154(b) (West 1991); 38 C.F.R. § 3.304(d), (f) 
(1998); Doran v. Brown, 6 Vet. App. 283, 289 (1994).  Service 
department evidence that the veteran engaged in combat or 
that the veteran was awarded the Purple Heart, Combat 
Infantryman Badge, or similar combat citation will be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed in-service stressor.  
38 C.F.R. § 3.304(f).

Where a determination is made that the veteran did not 
"engage in combat with the enemy," or the claimed stressor 
is not related to combat, the veteran's lay testimony alone 
will not be enough to establish the occurrence of the alleged 
stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); 
Dizoglio v. Brown, 9 Vet. App. 163, 166  (1996).  In such 
cases, the record must contain service records or other 
corroborative evidence which substantiates or verifies the 
veteran's testimony or statements as to the occurrence of the 
claimed stressor.  See West (Carlton) v. Brown, 7 Vet. App. 
70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993). 

During the pendency of this claim, § 3.304(f) was amended, 
effective March 7, 1997.  64 Fed. Reg. 32807-32808 (1999).  
The amended regulation, 38 C.F.R. § 3.304(f) (2001), 
provides:  Service connection for post-traumatic stress 
disorder requires medical evidence diagnosing the condition 
in accordance with § 4.125(a) of this chapter; a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  

In Cohen v. Brown, 10 Vet. App. 128 (1997), the U.S. Court of 
Appeals for Veterans Claims (Court) noted that VA had adopted 
a final rule in October 1996, effective November 7, 1996, 
revising 38 C.F.R. §§ 4.125 and 4.126 (1996).  The effect of 
these revisions was to change the diagnostic criteria for 
mental disorders from the Diagnostic and Statistical Manual 
for Mental Disorders (DSM), third edition and the third 
edition, revised, to the fourth edition (DSM-IV).  

The Court found that DSM-IV altered the criteria for 
assessing the adequacy of the stressor from an objective to a 
subjective basis.  The Court further found that where there 
were "undisputed, unequivocal" diagnoses of PTSD of record, 
and the Board did not make a finding that the reports were 
incomplete, the adequacy of the stressor had to be presumed 
as a matter of law. 

In the present case, the appellant served during peacetime 
from 1981 to 1985, and it is not disputed that he did not 
engage in combat with the enemy.  The stressor incidents 
which he has described do not involve combat situations.  

The service medical records are negative for a diagnosis of 
PTSD.  They do show that he was treated once for an anxiety 
attack in August 1983 after becoming disoriented during 
training in a gas chamber.  As noted above, service 
connection has been established for a generalized anxiety 
disorder based upon this incident in service.  

In support of his claim, received in August 1996, the 
appellant has described three stressful incidents which 
allegedly occurred in service.  However, despite requests by 
the RO, he has been consistently unable to provide enough 
specific information about any of these incidents to enable 
the service department to verify either that they occurred or 
that they occurred while the appellant was present.  

Progress Notes dating from July 1999 to October 2000 received 
from a psychologist at a Veterans Center reflect a diagnostic 
impression of PTSD secondary to military experiences, but the 
stressors are only vaguely described and appear to be based 
solely upon the appellant's verbal history.  However, the 
contemporary and corresponding VA outpatient treatment 
records from the VA medical facilities in Cheyenne, Wyoming 
and Scottsbluff, Nebraska, reflect a diagnosis by a VA staff 
psychiatrist of an anxiety disorder with no mention of PTSD 
or of stressors occurring in service.  

The report of a VA psychiatric examination of the appellant 
in June 2001 likewise reflects an Axis I diagnosis of an 
anxiety disorder; but the examiner commented that he could 
not rule out PTSD, although he further noted that the 
appellant could not provide specific details of the clamed 
stressors in service and these could not be confirmed from a 
review of the service medical records.  

In order to resolve the conflict of diagnoses already of 
record, the appellant was accorded a comprehensive VA 
psychiatric examination in April 2002, which included a 
thorough review of the medical and historical records, 
including the service medical records, contained in the 
claims file.  After interviewing the appellant and reviewing 
the claims file, the VA psychiatric specialist at this time 
was of the opinion that the appellant had a generalized 
anxiety disorder which had been present for a considerable 
period of time; but he did not believe that the appellant had 
PTSD.  The Board finds the informed opinion of this medical 
expert to be the most credible medical evidence of record 
concerning the nature of the appellant's current psychiatric 
problems.  Accordingly, the present claim must be denied 
since the preponderance of the evidence indicates that the 
appellant does not currently have PTSD.  


ORDER

Service connection for PTSD is denied.  



		
	Shane A. Durkin
Veterans Law Judge
	Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

